DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 8-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kubo et al. 20050138312 herein Kubo.
Per claim 1, Kubo discloses: sending existing data to a secondary storage volume in a secondary system from a primary storage volume in a primary system, wherein the existing data sent to the secondary storage volume is a point-in-time copy of the primary storage volume;( fig. 4 ¶0040 Assume that source data 110 in a source volume 102 is copied as copy data 314 into a copy volume 315. By indicating to the switch a start address of source data, a copy data start address on the copy volume side, and a data length, it is possible to produce a copy of data in the block unit. The information items indicated to the switch are kept in the copy correspondence table 310. The switch 102a sequentially copies the source data 110 (313). For a data block completely copied, "1" indicating "completion of copy" is marked on the copy completion map 311. The copying operation is finished when data of a data maintaining a primary record which corresponds to regions in the primary storage volume, wherein maintaining the primary record includes indicating which of the regions in the primary storage volume contain existing data that has already been sent to the secondary storage volume;( ¶0038 … data table 305 an information item of a request source host and information items of a read/write type 307, a target volume 308, and an access destination block address 309. The snapshot control unit 301 also includes a copy correspondence table 310 to keep a correspondence between a storage position of the source data as a target (source) of the snapshot set by the user and a storage position of snapshot data to be created and a copy completion map 311 to record information indicating whether or not data to be referred to has already been copied from the source volume 102 into the snapshot volume 103) and in response to receiving a write request at the primary system: determining whether existing data corresponding to the write request has already been copied to the secondary storage volume, (fig. 5 ¶0045 When the host 104 issues a writing request 316 for the eighth block of the source data 110, since the copy completion map 311 indicates that the block is not copied yet, the writing operation is temporarily stopped in the copy-one-write method of this type, and the copying operation on the snapshot side takes priority (317). That is, data is first saved and then the writing operation is carried out in the block of the source data 110) performing the write request at the primary system in response to determining that all the existing data corresponding to the write request has already been copied to the secondary storage volume, (fig. 5 ¶0045 When the host 104 issues a writing request 316 for the eighth block of the source data 110, since the copy completion map 311 indicates that the block is not copied yet, the writing operation is temporarily stopped in the copy-one-write method of this type, and the copying operation on the snapshot side takes priority (317). That is, data is first saved and then the writing operation is carried out in the block of the source data 110) reading at least a portion of the existing data corresponding to the write request from the primary storage volume in response to determining that at least a portion of the existing data corresponding to the write request has not already been sent to the secondary storage volume, (¶0042 However, in a copy-on -write operation of active copy type, data is successively copied (210) on the snapshot side even if a writing operation does not take place on the source side. In this operation, when a reading operation 211 is requested for data not completely copied, target data is read (207) from the source volume and the data is also copied (212) into the snapshot volume) sending the at least a portion of the existing data corresponding to the write request to the secondary system, (fig. 5 ¶0045) receiving an indication from the secondary system that the at least a portion of the existing data corresponding to the write request has been stored in the secondary storage volume and that a secondary record corresponding to regions in the secondary storage volume has been updated accordingly, (¶0045 When the host 104 issues a writing request 316 for the eighth block of the source data 110, since the copy completion map 311 indicates that the block is not copied yet, the writing operation is temporarily stopped in the copy-one-write method of this type, and the copying operation on the snapshot side takes priority (317). That is, data is first saved and then the writing operation is carried out in the block of the source data 110.) updating the primary record in response to receiving the indication, and performing the write request
(¶0044 the switch sequentially copies data while keeping a copy correspondence table 310 and a copy completion map 311 (318). The copy completion map 311 records a block position of a copied block; ¶0045 When the host 104 issues a writing request 316 for the eighth block of the source data 110, since the copy completion map 311 indicates that the block is not copied yet, the writing operation is temporarily stopped in the copy-one-write method of this type, and the copying operation on the snapshot side takes priority (317). That is, data is first saved and then the writing operation is carried out in the block of the source data 110).
Per claim 2, Kubo discloses: wherein the secondary system is remote from the primary system
Per claim 3, Kubo discloses: wherein the primary and secondary records are bitmaps, wherein each bit of the bitmaps corresponds to a single region of the respective primary and secondary volumes (Fig 7. ¶0055 The mirror target map 504, the mirror completion map 505, and the file control information map 506 are collectively called a mirror bit map 503. The map 503 is used on the source side switch (101) side to control the mirroring in the source volume 102 in the block unit. The mirror bit map 503 manages a file data block 508 storing information of a file data and a file control block 507 storing file control information of the file system as an independent data respectively)
Per claim 4, Kubo discloses: wherein each of the bitmaps is stored on two or more nodes in a clustered system (Fig. 9 ¶0055 The mirror target map 504, the mirror completion map 505, and the file control information map 506 are collectively called a mirror bit map 503. The map 503 is used on the source side switch (101) side to control the mirroring in the source volume 102 in the block unit. The mirror bit map 503 manages a file data block 508 storing information of a file data and a file control block 507 storing file control information of the file system as an independent data respectively),
Claims 8-11 are the computer program product claims corresponding to the method claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.
Claims 15-17 are the system claims corresponding to the method claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franks 8792527 herein Kubo et al. 20050138312 herein Kubo in view of Inoue et al. 20110167236 herein Inoue.
Per claim 5, Kubo does not specifically disclose: wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, causing the primary storage volume to go offline also.
However, Inoue discloses: wherein upon detecting that the primary storage volume has gone offline before the whole point-in-time copy of the primary storage volume is received by the secondary storage volume, causing the secondary storage volume to go offline also (¶00015; a control method which, even if the volume pairs are suspended, does not require the termination of the I/O 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Franks and Inoue because Inoue assures volume consistency at the time of failure/maintenance (¶0014).
Per claim 6, Inoue discloses: wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, terminating a connection between the primary storage volume and the secondary storage volume which enables the sending of existing data to the secondary storage volume in response to receiving a write request which corresponds to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume (¶0015; a control method which, even if the volume pairs are suspended, does not require the termination of the I/O processing from the host for assuring the consistency at the time of maintenance or failures in the event of maintenance or failure recovery for the remote copy system, and which can continue the I/O from the host device; examiner notes that termination a connection is not defined and that suspending I/O reads on the limitation while allowing I/O from host to continue).
Per claim 7, Inoue discloses: wherein upon detecting that the secondary storage volume has gone offline before the whole point-in-time copy of the primary storage volume has been sent to the secondary storage volume, failing all write requests received by the primary storage volume which GB920160185US03/IBM1P470Bcorrespond to portions of the point-in-time copy of the primary storage volume which have not yet been sent to the secondary storage volume (¶0015; a control method which, even if the volume pairs are suspended, does not require the termination of the I/O processing from the host for assuring the 
Claims 18-20 are the computer program product claims corresponding to the method claims 5-7 and are rejected under the same reasons set forth in connection with the rejection of claims 5-7.
Claims 12-14 are the system claims corresponding to the method claims 5-7 and are rejected under the same reasons set forth in connection with the rejection of claims 5-7.




Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131